Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 15, 2020.




                                       In The

                        Fourteenth Court of Appeals

                   NOS. 14-20-00594-CR and 14-20-00595-CR



                        IN RE MIGUEL SAENZ, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             405th District Court
                           Galveston County, Texas
               Trial Court Cause Nos. 14CR3080 and 14CR3117

                          MEMORANDUM OPINION

      On August 31, 2020, relator Miguel Saenz filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to (1) compel the
Honorable Jared Robinson, presiding judge of the 405th District Court of
Galveston County, to rule on various motions relator alleges he has filed, and to
issue updated Findings of Fact and Conclusions of Law, and (2) compel John D.
Kinard, the District Clerk for Galveston County, to file documents that are
allegedly missing into the record for trial court cause numbers 14CR3080 and
14CR3117. It is evident from relator’s petition that the matters for which he seeks
relief all relate to applications for writ of habeas corpus that relator has filed with
the Court of Criminal Appeals pursuant to article 11.07 of the Texas Code of
Criminal Procedure.1

        We have no jurisdiction to grant the relief with respect to relator’s article
11.07 applications for writ of habeas corpus. See Padieu v. Court of Appeals of
Tex., Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (indicating that
the Texas Court of Criminal Appeals has exclusive jurisdiction when an article
11.07 application is pending). We have no authority to issue writs of mandamus in
criminal law matters pertaining to proceedings under article 11.07. In re McAfee,
53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).
Should an applicant find it necessary to complain about the processing of
application for writ of habeas corpus under article 11.07 of the Code of Criminal
Procedure or about an action or inaction of the convicting court, the applicant may
seek mandamus relief from the Court of Criminal Appeals. See Benson v. Dist.
Clerk, 331 S.W.3d 431 (Tex. Crim. App. 2011); In re McAfee, 53 S.W.3d at 718.

        Further, this court does not have mandamus jurisdiction over district clerks
unless it is shown that issuance of the writ is necessary to enforce our jurisdiction.
See Tex. Gov't Code Ann. § 22.221(a), (b) (Supp.); In re Smith, 263 S.W.3d 93, 95
(Tex. App.–Houston [1st Dist.] 2006, orig. proceeding). Relator has not shown that

        1
          Relator’s petition states that the Court of Criminal Appeals has dismissed his applications for
writ of habeas corpus, but that he has filed motions for rehearing, to reinstate, and for en banc hearing.
                                                    2
the issuance of a writ against the district clerk, John D. Kinard, is necessary to
enforce this court’s jurisdiction.

      For these reasons, we dismiss relator’s petition for lack of jurisdiction.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3